Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher A. Singh on Monday, September 27, 2021.

The application has been amended as follows:

Specification:
Page 7, paragraph 0050, line 5, inserted --105-- after “second side wall”;
Page 11, paragraph 0068, line 9, replaced “242b” with --142b--;
Page 13, paragraph 0076, line 3, deleted “307”;
Page 13, paragraph 0076, line 6, deleted “307”;
Page 19, paragraph 0094, line 19, deleted “with” before “more reliably”;
Page 19, paragraph 0096, line 3, replaced “500” with --600--; and
Page 19, paragraph 0096, line 8, replaced “paddles” with --paddle--.

Claims:

Claim 1.  A trap, comprising:
a housing having an entrance, a rear wall, a first side wall, a second side wall, a roof, and a base extending between the rear wall, the first side wall, and the second side wall;
the entrance being located opposite the rear wall;
the roof extending between the rear wall, the first side wall, and the second side wall;
a trigger structure pivotally coupled to the first and second side walls at a first location adjacent the base;
a pivoting structure pivotally coupled to the first and second side walls at a second location and adapted to releasably engage with the trigger structure, wherein the pivoting structure is biased towards the rear wall and the second location is located above the first location; and
a trigger plate located at an upper portion of the trigger structure such that, when triggered by a rodent, the trigger plate causing a latch mechanism on the trigger structure to disengage the pivoting structure, allowing  rear wall thereby moving the rodent towards the rear wall and trapping the rodent between at least the pivoting structure and the rear wall of the housing.



wherein the pivoting structure is biased towards the rear wall by a first biasing element coupled to the pivoting structure. 

Claim 8.  The trap of claim 7, wherein the pivoting structure which is biased towards the rear wall into a triggered position is allowed to move to the triggered position in response to a force applied to the trigger structure causing the latch mechanism on the trigger structure to disengage from the pivoting structure.

Claim 9.  The trap of claim 7, wherein the set arm moves from the set position to a triggered position when the trap is triggered in response to movement of the pivoting structure, where the triggered position is a plurality of positions where each position varies based on a [[the]] size of the rodent that triggered the trap.

Claim 11.  The trap of claim 1, further comprising:
a serrated projection mounted on the rear wall upwards of the trigger plate, and projecting inwardly therefrom.

Claim 16.  The trap of claim 13, further comprising:
a paddle of the pivoting structure being located adjacent the base, inside of the entrance, forward of where the first interior wall is attached to the base, when the trap is in a set position.



Claim 20.  A trap, comprising:
a housing having an entrance, a rear wall, a first side wall, a second side wall, a roof, and a base extending between the rear wall, the first side wall, and the second side wall;
the entrance being located opposite the rear wall;
the roof extending between the rear wall, the first side wall, and the second side wall, the roof comprising a protrusion extending toward the base;
a trigger structure pivotally coupled to the first and second side walls at a first location adjacent the base;
a pivoting structure pivotally coupled to the first and second side walls at a second location and adapted to releasably engage with the trigger structure, the pivoting structure comprising a paddle and a vertical extension piece, wherein the vertical extension piece includes a distal end, wherein the pivoting structure is biased towards the rear wall; and
a trigger plate located at an upper portion of the trigger structure such that, when triggered, the trigger plate causing a latch mechanism on the trigger structure to disengage the pivoting structure, allowing 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
In regard to claim 1, the prior art of record does not disclose a trap, comprising wherein the second location is located above the first location.
In regard to claim 20, the prior art of record does not disclose a trap, comprising the trigger plate causing a latch mechanism on the trigger structure to disengage the pivoting structure, allowing the pivoting structure to pivot to a triggered position such that the distal end of the vertical extension piece moves to a position adjacent the rear wall and the paddle moves to a position such that the paddle engages the protrusion of the roof, enclosing an interior portion of the trap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA